         Case 1:19-cv-00190-DKC Document 79 Filed 09/30/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

 CHRISTOPHER DOYLE, LPC, LCPC,                    )
 individually and on behalf of his clients,       )
                                                  )
                Plaintiff,                        ) Civil Action No. 1:19-cv-00190-DKC
                                                  )
        v.                                        ) INJUNCTIVE RELIEF SOUGHT
                                                  )
 LAWRENCE J. HOGAN, JR., etc., et al.,            )
                                                  )
                Defendants.                       )

                                      NOTICE OF APPEAL

       Notice is hereby given that Plaintiff, CHRISTOPHER DOYLE, LPC, LCPC, individually

and on behalf of his clients, hereby appeals to the United States Court of Appeals for the Fourth

Circuit from this Court’s Order entered on September 20, 2019 (ECF No. 78), granting

Defendants’ motion to dismiss (ECF No. 26) and denying as moot Plaintiff’s motion for

preliminary injunction (ECF No. 2).



       Respectfully submitted,


 /s/ John R. Garza                               /s/ Roger K. Gannam
 (signed by Roger K. Gannam                      Mathew D. Staver (Fla. 701092)†
 with permission of John R. Garza)               Horatio G. Mihet (Fla. 26581)†
 John R. Garza (D. Md. 01921)                    Roger K. Gannam (Fla. 240450)†
 GARZA LAW FIRM, P.A.                            LIBERTY COUNSEL
 Garza Building                                  P.O. Box 540774
 17 W. Jefferson Street, Suite 100               Orlando, FL 32854-0774
 Rockville, Maryland 20850                       407-875-1776
 301-340-8200 ext. 100                           407-875-0770 FAX
 301-761-4309 FAX                                court@LC.org
 jgarza@garzanet.com                             hmihet@LC.org
                                                 rgannam@LC.org

                                                 Attorneys for Plaintiff
                                                 †
                                                   Admitted to appear pro hac vice
         Case 1:19-cv-00190-DKC Document 79 Filed 09/30/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been filed this September 30, 2019,

through the Court’s ECF system, which will send a notice of electronic filing to all parties and

counsel of record, including the following:

       Kathleen A. Ellis
       Assistant Attorney General
       Maryland Department of Health
       Suite 302, 300 West Preston Street
       Baltimore, Maryland 21201
       kathleen.ellis@maryland.gov
       Attorney for Defendants
                                                   /s/ Roger K. Gannam
                                                   Attorney for Plaintiff




                                               2
